PER CURIAM:
The claimant seeks $933.81 for repairs of damage to his automobile, a 1976 Oldsmobile, on July 22, 1983. On that date, claimant left the vehicle, with the keys in its ignition switch, parked in front of a bank in Philippi, Barbour County, West Virginia. He went inside the bank to deliver a message, and as he left the bank, he observed his automobile being driven away. Claimant identified the driver as a former patient released from Weston State Hospital, who was at that date being cared for by a Philippi nursing home under the direction of Region 7 Mental Health Center. The driver struck two vehicles before he was stopped. Claimant alleges that the respondent is liable for the damages to his vehicle as the driver was under the respondent’s care.
The Court cannot concur with the claimant’s contention. The damage to claimant’s automobile would not have occurred had the claimant not left the keys in the ignition switch of his unattended automobile. No evidence was presented concerning why the driver happened to be on the streets of Philippi on July 22, 1983. The Court cannot speculate about the advisability of placing this man in the nursing home. The Court, therefore, denies the claim.
Claim disallowed.